Citation Nr: 1719012	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  10-03 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a non-compensable dental disability for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1963 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Oakland, California Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for residuals of extraction of right lower molar causing jaw malalignment.  

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  In September 2016, the Board remanded the case for further development.


REMAND

Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the claim of entitlement to service connection for a right shoulder disability.

The September 2016 Board remand requested that a VA examiner provide an opinion as to whether the Veteran meets the basic eligibility requirements for dental treatment under 38 C.F.R. § 17.161.  During the November 2016 examination the examiner stated that removal of tooth 29D could have contributed to poor positioning.  The examiner stated that he could not offer a more definitive opinion that is fair to both the Veteran and the government without resorting to mere speculation.  

When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board is unable to discern if the Veteran's current dental disability was at least as likely as not the result of the inservice oral surgery.  The Board finds that the September 2016 examination is incomplete for adjudication and a new examination is necessary.

During the May 2015 hearing, the Veteran indicated that he was seeking service connection for the purpose of receiving dental treatment only.  The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, to clarify existing regulatory provisions and to state the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  The amended version of 38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after the VHA determines that a Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a) (2016).

In this case, the RO did not refer the claim of service connection for a dental disability for purposes of VA outpatient treatment purposes.  Therefore, the Board finds that a remand is appropriate here.  A remand with instructions to the RO to refer the claim to the VHA, which the regulation provides must make the initial determination on the claim, will better ensure that the claim is addressed promptly and efficiently, and is, therefore, consistent with the uniquely pro-claimant principles underlying the Veterans' benefits system.  Nat'l Org. of Veterans Advocates, Inc. v. Sec'y of Veterans Affairs, 710 F.3d 1328 (Fed. Cir. 2013).

Clinical documentation dated after January 2017 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for any respiratory disability since January 2017, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation.  If identified records are not obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2016).

2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, to include records after January 2017, and any VHA decision.

3.  Schedule the Veteran for a dental examination to determine the nature and extent of any dental disability found.  The examiner must review the claims file and should note that review in the report.  For each dental disability diagnosed, the examiner must identify and explain the elements supporting each diagnosis.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current dental or jaw disability is related to service, or to specifically, the extraction of tooth 29 or tooth 32.  The examiner must address the letters, dated in January 2010 and June 2015 from W. E. F., D.D.S. and S. E., D.M.D., Ph.D..  The examiner must also address any records or opinions which may be submitted by T. K., D.M.D. 

3.  Refer the claim for dental treatment to the appropriate VA Medical Center (VAMC) of VHA to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.

4.  If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination, then re-adjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

